In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Gerard, J.), dated *525September 17, 1992, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff failed to sustain a serious injury.
Ordered that the order is affirmed, with costs.
The medical reports which the defendants submitted in support of their motion failed to make a prima facie showing of entitlement to summary judgment as a matter of law (see, Pagano v Kingsbury, 182 AD2d 268). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.